371 S.C. 33 (2006)
637 S.E.2d 560
In the Matter of O. Doyle MARTIN, Respondent.
Supreme Court of South Carolina.
November 8, 2006.

ORDER
On or about October 10, 2006, respondent was indicted in the United States District Court for the District of South Carolina on thirty (30) counts of mail fraud in violation of 18 U.S.C.A. § 1341 (2000). The Office of Disciplinary Counsel (ODC) has filed a petition asking this Court to place respondent on interim suspension pursuant to Rule 17, RLDE, Rule 413, SCACR.
The petition is granted. Pursuant to Rule 17, RLDE, respondent is suspended from the practice of law in this State until further order of the Court.
IT IS SO ORDERED.
PLEICONES, J., not participating.